Burnett, J., delivered the opinion of the Court—Terry, C. J., concurring.
This was a hill in chancery to close up a partnership, for the sale of partnership property, and a distribution of the proceeds. The case was, hy agreement, referred to a solo referee, who reported the evidence, his findings upon the testimony and a decree. This report was confirmed, and a decree rendered hy the District Court in conformity with the report, and the defendants appealed.
The main point relied upon by the defendants is, that the finding of the referee was against the evidence. We have examined the testimony, and we can see 'no sufficient ground for disturbing the decree of the District Court. The other points in the case are not material.
Judgment affirmed.